Citation Nr: 0912054	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-32 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
mood disorder due to a left retromastoid craniotomy with 
excision of tumor (brain surgery) performed by the Department 
of Veterans Affairs (VA) in June 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1977 to 
May 1979. 

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision by the VA Regional Office (RO) 
in Oakland, California.

In November 2008, in support of his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board -commonly referred to 
as a Travel Board hearing.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates the 
Veteran had symptoms of a mood disorder prior to his June 
2001 brain surgery in question.

2.  Since the Veteran's June 2001 brain surgery, he does have 
a diagnosed mood disorder, but the competent medical evidence 
of record indicates this condition and the associated 
symptoms are not attributable to the brain surgery, instead 
to post-concussive syndrome from traumatic brain injuries 
sustained prior to the brain surgery.

3.  There was no carelessness, negligence, lack of proper 
skill, error in judgment or other instance of VA fault with 
respect to the Veteran's brain surgery; furthermore, bleeding 
is a reasonably foreseeable complication of this type of 
surgery.




CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for a mood 
disorder due to a left retromastoid craniotomy with excision 
of tumor performed by VA in June 2001.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.361 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in July 2004, 
the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The RO issued that July 2004 VCAA notice letter prior to 
initially adjudicating the Veteran's claim in August 2005, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  It equally deserves 
mentioning that a more recent December 2008 letter also 
apprised him of the downstream disability rating and 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  And since providing that 
additional Dingess notice in December 2008, there has been no 
reason to go back and readjudicate his claim, such as in a 
supplememental statement of the case (SSOC), because he has 
not submitted any additional evidence in response to that 
additional notice that might change the outcome of the prior 
adjudication.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).  See, too, Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (both indicating that 
if, for whatever reason, there was no VCAA notice prior to 
the initial adjudication of the claim or, if there was, it 
was inadequate or incomplete (i.e., not fully content-
compliant), then this timing error can be effectively "cured" 
by providing any necessary VCAA notice and then going back 
and readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim).

Also, since the Board is denying the Veteran's § 1151 claim, 
which, as will be explained, is akin to a claim for service 
connection, the downstream disability rating and effective 
date elements of the claim are ultimately moot.  So even had 
the RO not provided this additional notice (which, again, it 
did), this would be inconsequential and, therefore, at most 
nonpredjucial, i.e., harmless error.  38 C.F.R. § 20.1102.  
See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
where the Federal Circuit Court held that VA may rebut the 
presumption of prejudicial error in the provision of VCAA 
notice by showing:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board had erred by 
relying on various post-decisional documents for concluding 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, but determining nonetheless that the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).  It is worth 
mentioning in this regard that the Veteran is represented in 
his appeal by an accredited veteran's services organization, 
Disabled American Veterans, and his representative is 
presumably knowledgeable of the requirements for establishing 
entitlement to § 1151 compensation, including, as will be 
highlighted, the need for supporting medical evidence.



And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
and VA medical records - including his VA operative report 
for the June 2001 procedure at issue and a VA medical opinion 
as to the etiology of his mood disorder, in particular 
insofar as whether there is any connection between VA's 
performance of the procedure and his mood disorder, 
the determinative issue.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Entitlement to Compensation under 38 U.S.C.A. § 1151 for 
a Mood Disorder

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such 
additional disability or death were service connected.  See 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2006); see also 38 
C.F.R. § 3.358(a) (2006).  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b)(2).  Compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the Veteran.  "Necessary consequences" are 
those that are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  See 38 C.F.R. § 3.358(c)(3).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the Veteran's condition after such 
treatment, examination or program has stopped.  See 38 C.F.R. 
§ 3.361(b).  



For the purposes of 38 U.S.C.A. § 1151, a disability or death 
is a qualifying additional disability or qualifying death if 
the disability or death was not the result of the Veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  A Department employee is an individual (i) who is 
appointed by the Department in the civil service under title 
38, United States Code, or title 5, United States Code, as an 
employee as defined in 5 U.S.C. § 2105; (ii) who is engaged 
in furnishing hospital care, medical or surgical treatment, 
or examinations under authority of law; and (iii) whose day-
to-day activities are subject to supervision by the Secretary 
of VA.  38 C.F.R. § 3.361(e).  A Department facility is a 
facility over which the Secretary of VA has direct 
jurisdiction.  Id.  

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the Veteran's 
additional disability.  See 38 C.F.R. 
§ 3.361(c)(1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, 
as distinguished from a remote contributing cause.  In 
addition, the proximate cause of the disability or death must 
be either carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault 
proximately caused the additional disability, it must be 
shown either that VA failed to exercise the degree of care 
expected by a reasonable treatment provider, or furnished the 
medical treatment at issue without the Veteran's informed 
consent.  See 38 C.F.R. § 3.361(d)(1).  Proximate cause may 
also be established where the Veteran's additional disability 
was an event not reasonably foreseeable - to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed 
as part of the procedures for informed consent (in accordance 
with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).  

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), 
as in emergency situations.  38 C.F.R. § 3.361(d)(1).

In adjudicating a claim for benefits, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), with the Veteran prevailing in either 
event, or whether instead a preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Here, records show the Veteran had brain surgery for removal 
of a schwannoma (tumor) on June 13, 2001, at a VA hospital 
under the direction of a VA surgeon.  The Veteran alleges 
that he now suffers from a mood disorder as a result of that 
surgery - and therefore entitled to § 1151 compensation, 
because of VA's carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault in 
providing his care, and since this complication and the 
cranial bleeding, etc., were not reasonably foreseeable.

First, the Board will consider whether the Veteran has 
additional disability for the purposes of VA compensation by 
comparing his physical condition immediately prior to his 
surgery to his condition after his surgery.  See 38 C.F.R. § 
3.361(b).  

Concerning this, the Veteran testified during his November 
2008 hearing that, prior to his surgery, he was "never 
violent" and "never got in trouble," but that since the 
procedure he is quick to anger - so much so that his children 
are afraid of him, and that he now experiences memory 
problems.

Although even as a layman the Veteran is competent to testify 
concerning, for example, the symptoms he has personally 
experienced, he is generally incapable of opining on matters 
requiring medical knowledge, such as providing evidence of an 
etiological cause-and-effect relationship between his surgery 
and a mood disorder.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection").  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

The Veteran's VA treatment records show his relevant history 
includes two traumatic brain injuries (TBIs) - one in 
December 1999 and another in January 2000 involving being hit 
in the head with an 18-pound meat hook while at his civilian 
job.  Both of those incidents, while indeed unfortunate, 
occurred before the VA surgery at issue in June 2001.  The VA 
treatment records also indicate those injuries both resulted 
in concussions.  Furthermore, the VA records indicate the 
Veteran was never treated for his TBIs, to resolve any 
consequent medical conditions he may have developed, although 
he reported experiencing problems with his memory and 
concentration, also irritability and "tearing up on 
emotional topics."  See his July 2001 Palo Alto HCS 
discharge summary.  

In May 2005, VA provided the Veteran an examination with 
respect to his brain and spinal chord.  The report of that 
examination indicates the examiner reviewed the Veteran's 
claims file and medical history.  The examiner provided that 
"[t]he Veteran had evidence of mood lability and anger 
adjustments prior to the finding of a schwannoma."  
Specifically, the examiner indicated there was "evidence of 
pre-existing mood difficulties, as well as anger management 
issues, after having had his head injuries in 12/99 and 
01/00."  And so, the Board finds that the competent medical 
evidence of record establishes the Veteran had symptoms of a 
mood disorder prior to his June 2001 brain surgery in 
question.

The Board also notes the Veteran testified during his 
November 2008 hearing that, prior to his surgery, he had not 
previously had a head or brain injury and had not had any 
history of mood problems.  But, as the VA examiner explained, 
there is considerable medical evidence indicating otherwise.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that 
the credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, and consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating 
the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence).

That said, the Board sees the Veteran's VA treatment records 
confirm that he has been diagnosed with a mood disorder, so 
he has this disability since his surgery.  But the 
determinative issue is whether this condition is attributable 
to his surgery, not whether he has it.  See 38 C.F.R. § 
3.361(b).  

As to this, the May 2005 VA examiner's report provides that 
upon review of the medical records, the majority of the 
evaluation for the Veteran's symptoms "would be most 
consistent with a post-concussive syndrome, with the majority 
of his problems noted to be problems with active attention 
and working memory.  The Veteran is also noted to have 
probable residuals from his brain surgery.  However the 
primary diagnosis that is attributed here is the post-
concussive syndrome, which again preceded his schwannoma 
surgery."  And so, while arguably this opinion does not 
expressly rule out that the Veteran has any additional 
disability following his surgery, it does indicate his mood 
disorder symptoms, being primarily associated with attention 
and memory function, are more attributable to his concussions 
associated with his TBIs - that is, post-concussive syndrome.  
Hence, the Board finds that the since the Veteran's brain 
surgery he does have a diagnosed mood disorder, but that the 
competent and most persuasive medical evidence of record 
indicates his mood disorder symptoms are not attributable to 
his brain surgery, instead to post-concussive syndrome 
associated with the TBIs that he sustained prior to his brain 
surgery.

The Veteran all but acknowledged during his November 2008 
hearing that he does not have any supporting evidence to 
refute the VA examiner's unfavorable opinion.  So the VA 
examiner's opinion is uncontroverted, and it is the only 
medical opinion of record addressing the determinative issue 
of proximate causation.  The Veteran cannot refute the VA 
examiner's opinion, himself.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Moreover, as there is no indication the Veteran did not give 
his informed consent to this procedure, the Board will now 
consider whether the record establishes that carelessness, 
negligence, lack of proper skill, error in judgment or other 
instance of VA fault proximately caused his additional 
disability.  See 38 C.F.R. § 3.361(d)(1).  

Concerning this, the Veteran testified during his November 
2008 hearing that, while he was incapacitated due to the 
surgery, doctors told his family that during the surgery 
"something [had] happened that shouldn't have happened" and 
that the second surgery was due to the amount of blood within 
his skull - presumably due to the first surgical procedure 
and some degree of carelessness, negligence, lack of proper 
skill, error in judgment or other instance of VA fault with 
respect to the surgery.  The Court has held that the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
And, as already explained, the Veteran, as a layman, is not 
competent to opine as to matters requiring medical training 
and knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)

It further deserves mentioning that the operative report 
dated June 14, 2001, the day after the surgery at issue, 
provides that "[t]he operation proceeded well, and there 
were no obvious complications.  However, postoperatively he 
was slow to awaken and a noncontrast head CT approximately 3 
hours later demonstrated a large left cerebellar hemorrhage, 
near the tumor resection bed.  He was, therefore, taken 
emergently back to the operating room."  The report notes 
that the subsequent procedure involved ensuring that there 
was no active bleeding and no additional visible clots, prior 
to closing the points of incision.

The May 2005 VA examiner's report explains "[t]he Veteran's 
alterations in his mental status were noticed prior to the CT 
scan as he was taken back to the OR [operating room] 
promptly, where it was found that he had a large amount of 
clot, with no evidence of source of bleeding" and that the 
subsequent removal of a portion of the Veteran's cerebellum 
was necessary to address the clot.  Furthermore, the report 
provides that "there is no evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA."  As well, the 
report provides that "[t]he Veteran's complications of 
bleeding are an expected complication and there was no 
evidence of gross injury that would have caused the bleeding 
directly on either the first operative report or the second 
operative report."  Hence, based on this VA examiner's 
objective assessment of the situation, as he was not involved 
in the Veteran's care during the time in question, the Board 
finds no carelessness, negligence, lack of proper skill, 
error in judgment or other instance of VA fault with respect 
to the Veteran's brain surgery.  Furthermore, as the VA 
examiner also attested, the Veteran's intra-cranial bleeding 
was a reasonably foreseeable event, i.e., complication of the 
type of surgery at issue, namely brain surgery.



For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for § 1151 compensation, for a mood disorder due to 
a left retromastoid craniotomy with excision of tumor 
performed by VA in June 2001, is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


